Citation Nr: 0713110	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis (skin condition).

2.  Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disorder (GERD) with hiatal hernia 
and hepatitis C. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left wrist injury and removal of ganglion cyst 
(left wrist disability). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that increased the evaluation for the 
veteran's skin condition to 10 percent disabling, continued 
the 30 percent evaluation of the veteran's service-connected 
GERD with hiatal hernia and hepatitis C, and continued the 10 
percent evaluation for the veteran's left wrist condition.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In February 2007, the veteran, accompanied by his 
representative, testified before the undersigned Acting 
Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
veteran's claims file. 

The issues of entitlement to increased ratings for the 
veteran's service-connected skin condition and GERD with 
hiatal hernia and hepatitis C are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's left wrist disability is currently evaluated at 
the maximum 10 percent evaluation under Diagnostic Code 5215, 
and the medical evidence does not indicate that the veteran's 
left wrist is ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of left wrist injury and removal of ganglion cyst 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 3.951, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 
5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2003, and February and March 
2006, the RO notified the veteran of the evidence needed to 
substantiate his claims, including notice that a disability 
rating and effective date will be assigned if the claims are 
granted, and offered to assist him in obtaining any relevant 
evidence.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These letters gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to send additional 
evidence, and advised of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  The veteran and his representative were provided 
with adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the veteran's 
claims, and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In this regard, the Board notes that the veteran was 
scheduled for VA joint examinations in February 2006 and 
March 2006.  However, the veteran canceled the examinations 
and was instructed to contact the RO when he thought he might 
be able to report to an examination.  The veteran and his 
representative are advised that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).

The information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service treatment records, VA examination reports, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's service-connected left wrist 
disability is currently evaluated under Diagnostic Code 5215 
for limitation of motion of the wrist.  Under this Code, a 
maximum 10 percent evaluation for both minor and major 
(dominant) hands is available where palmar flexion is limited 
in line with the forearm, or where dorsiflexion is less than 
15 degrees.  The Board notes that dorsiflexion of the wrist 
to 70 degrees and palmar flexion to 80 degrees is considered 
full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  In 
addition, higher evaluations are available under Diagnostic 
Code 5214, but require ankylosis of the wrist.  

The veteran contends that a higher disability rating is 
warranted in his case because his current 10 percent rating 
does not adequately reflect the severity of his residuals of 
a left wrist injury and removal of ganglion cyst.  This 
includes pain that the veteran states that he suffers from 
this condition.

Here, however, the Board notes that the veteran is currently 
evaluated as 10 percent disabling under Diagnostic Code 5215.  
This is the maximum evaluation available under this code.  A 
higher evaluation is not available.  And because the maximum 
rating has been awarded for limitation of motion under 
Diagnostic Code 5215, no additional higher evaluation is 
warranted due to pain, as discussed in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
See Johnston v Brown, 10 Vet. App. 80 (1997).  

In addition, the Board notes that the veteran's left wrist is 
not ankylosed.  In this regard, the Board notes that the 
veteran's medical records indicate that the veteran has some 
pain and limitation of motion of the left wrist, but no 
ankylosis.  A higher evaluation under Diagnostic Code 5214 is 
therefore unavailable.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent disabling under Diagnostic Code 5215 is 
not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disability, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  In addition, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent residuals of 
left wrist injury and removal of ganglion cyst is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for higher evaluations for this 
service-connected skin condition and GERD with hiatal hernia 
and hepatitis C must be remanded for further action.

In the statements submitted to the Board, the veteran set 
forth arguments indicating that his service-connected 
conditions are worse than they were in July 2003 when he was 
previously examined by VA.  In this regard, the Board notes 
that the veteran testified that his skin condition currently 
encompasses at least 20 percent of his body.  He also 
indicated that his liver is swollen and painful and 
protrudes.  He noted that his physician recommended a liver 
biopsy.  He indicated that he has burning in his esophagus 
daily and that, despite medication, this condition is getting 
worse.  In a January 2005 statement, the veteran also stated 
that his skin condition has spread greatly, despite 
medication, and that his overall health has been worsened by 
his GERD, hiatal hernia, and hepatitis C.  And the Board 
notes that the veteran's medical treatment records indicate 
ongoing problems with the veteran's service-connected 
conditions and that these may have increased in severity 
since July 2003.  Because the veteran has essentially alleged 
that his conditions have worsened, the Board concludes that 
this matter must be remanded for the veteran to undergo 
contemporaneous and thorough VA examinations for his service-
connected conditions.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In this regard, the Board also notes that in the veteran's 
previous examinations, dated in July 2003 and before, the 
veteran's claims file was not available for review in 
connection with the claims.  In this regard, the Board notes 
that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

In this regard, the Board also notes that the veteran's 
representative has indicated that the veteran would like to 
have his service-connected GERD with hiatal hernia and 
hepatitis C evaluated to determine whether these are separate 
conditions for purposes of separate evaluations, or whether 
these conditions are manifestations of one disability.
 
Finally, the Board also notes that the veteran testified that 
he was last seen at the Dublin VA Medical Center in November 
2006 and that he is being followed by a liver specialist and 
a dermatologist at the Augusta VA Medical Center.  Records 
from these facilities dated since February 2006, however, 
have not been associated with the veteran's claims file.  In 
addition, the Board notes that the veteran's claims file 
indicates that the veteran has received VA Vocational 
Rehabilitation training.  The veteran's full Vocational 
Rehabilitation and Education (VRE) folder, however, is not 
associated with the claims folder.  Specifically relevant, in 
addition to information contained in a VRE folder, would be 
any report regarding infeasibility of training.  Such records 
should be obtained and considered in the adjudication of the 
veteran's claim.  And the veteran should also be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to his claim that have not already been associated 
with the veteran's claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his service-connected conditions 
since service.  This should include 
medical and treatment records from the 
Dublin and Augusta, Georgia, VA Medical 
Centers dated from February 2006.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for  
appropriate VA examinations in order to 
determine the nature, extent, frequency 
and severity of the veteran's skin 
condition and GERD with hiatal hernia and 
hepatitis C.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

(a)  Regarding the veteran's skin 
condition, the examiner is asked to 
determine if the veteran's service-
connected skin condition is 
productive of (i) exfoliation 
exudation or itching involving an 
exposed surface or extensive area; 
(ii) constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or (iii) ulceration 
or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptional 
repugnance.  

In addition, the examiner is also 
asked to determined whether the skin 
condition (i) covers an area of less 
than 5 percent of the entire body or 
exposed areas affected, and no more 
than topical therapy is required 
during the past 12-month period; 
(ii) whether at least 5 percent, but 
less than 20 percent, of the entire 
body, or at least 5 percent, but 
less than 20 percent, of exposed 
areas affected, or if intermittent 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs were 
required for a total duration of 
less than six weeks during the past 
twelve-month period; (iii) whether 
20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas 
be affected, or that systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs were 
required for a total duration of six 
weeks or more, but not constantly, 
during the past twelve-month period; 
or (iv) whether the condition covers 
an area of more than 40 percent of 
the entire body or when more than 40 
percent of exposed areas affected, 
or; when constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs were 
required during the past twelve-
month period.

(b) Regarding the veteran's GERD, 
hiatal hernia, and hepatitis C, the 
examiner is asked to determine 
whether the veteran's condition is 
productive of (i) persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and 
regurgitation, accompanied by 
substantial arm or shoulder pain, 
productive of considerable 
impairment of health; or (ii) 
whether the condition is productive 
of symptoms of pain, vomiting, 
material weight loss and hematemesis 
or melena with moderate anemia; or 
other symptom combinations 
productive of severe impairment of 
health.  The examiner is also asked 
to comment on whether the veteran 
has two or more of the symptoms 
noted above and their severity.  

			The examiner is also asked to 
comment on whether the veteran's 
hepatitis C is (i) nonsymptomatic; 
(ii) whether there is intermittent 
fatigue, malaise, and anorexia, or 
incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at 
least one week, but less than two 
weeks, during the past 12-month 
period; (iii) whether there is daily 
fatigue, malaise, and anorexia 
(without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous 
medication, or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least two weeks, but 
less than four weeks, during the 
past 12-month period; (iv) whether 
there is daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly, or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least four weeks, but 
less than six weeks, during the past 
12-month period; (v) whether there 
is daily fatigue, malaise, and 
anorexia, with substantial weight 
loss (or other indication of 
malnutrition) and hepatomegaly, or 
incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at 
least six weeks during the past 12-
month period, but not occurring 
constantly; or (vi) whether there is 
serologic evidence of hepatitis C 
infection with near-constant 
debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) due to 
hepatitis C infection.

The examiner is also asked to 
comment on whether the veteran's 
service-connected GERD with hiatal 
hernia and hepatitis C are separate 
conditions or whether these are 
symptoms or manifestations of one 
disability.

If an examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  Each examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.   After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


